Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 10 recites the limitation "the current detector" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being depended on claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Foran et al. (US 20080203997 A1 and Foran hereinafter.) in view of Engl et al. (US 8947101 B2 and Engl hereinafter.) further in view of Bach et al. (US 9748969 B1 and Bach hereinafter.).
Regarding claim 1, Foran discloses an apparatus [fig. 5, switching power supply], comprising a current detector [fig. 5, device 20] configured to detect a switching current of a power module [fig. 5, Switching node of switches Q1 and Q2, para. 6] flowing between a Kelvin pin [fig. 5, Vphase between Q1 and Q2] and a source pin [fig. 5, Vout] of the current detector and to output a voltage [fig. 5, Vcs] derived from a differential component of the switching current [para. 32-33, voltage across Ccs and comparator 10 differential inputs]. A resistor-capacitor filter [fig. 5, Rcs and Ccs] configured to filter the voltage output from the current detector [para. 11], and a compensator [Rref, para. 45] configured to remove a temperature dependent direct current resistance (DCR) effect [temperature coefficient of the DCR] from the sampled switching current [para. 44]. Foran does not explicitly disclose an integrator configured to integrate a voltage output from the filter; an analog-to-digital converter (ADC) configured to convert an analog voltage output from the integrator into a digital voltage and to sample the digital voltage a scaler configured to apply a scaling constant to a sampled integrator output value output from the ADC and to output a sampled switching current.
However, Engl discloses an integrator [col 8, lines 58-59] configured to integrate a voltage output from the filter [col 8 line 65 – col 9 line 3]; an analog-to-digital converter (ADC) configured to convert an analog voltage output from the integrator into a digital voltage and to sample the digital voltage [col 8 lines 58-61]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Foran to include the teachings of Engl to disclose an improved method and circuit to measure the resistance of a resistive structure while the system operates uninterrupted. Foran in view of Engle does not explicitly disclose a scaler configured to apply a scaling constant to a sampled integrator output value output from the ADC and to output a sampled switching current;
However, Bach discloses a scaler [fig. 6, feed forward path 624] configured to apply a scaling constant [fig. 6, factor K1] to a sampled integrator output [fig. 6, first integrator 614] value output from the ADC [fig. 6, first stage 610 of delta-sigma modulator 600] and to output a sampled switching current [fig. 6, 7 and 8, col 10 lines 59 – col 11 line 9, output of temperature sensor element 710]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Foran in view of Engl to include the teachings of Bach to disclose a method for optimizing the performance of an analog to digital converter within a temperature sensing circuit.
Regarding claim 10, Foran discloses a method, comprising: detecting [sensing] a switching current of a power module [fig. 5, Switching node of switches Q1 and Q2, para. 6] flowing between a Kelvin pin [fig. 5, Vphase between Q1 and Q2] and a source pin [fig. 5, Vout] of the current detector [fig. 5, device 20] and outputting a voltage [fig. 5, Vcs] derived from a differential component of the switching current [para. 32-33, voltage across Ccs and comparator 10 differential inputs]. Filtering the voltage output from the current detector with a resistor-capacitor filter [fig. 5, para. 11, Rcs and Ccs]; Compensating [Rref, para. 45] for a current by removing a temperature dependent direct current resistance (DCR) effect from the sampled switching current [para. 44]. Foran does not explicitly disclose integrating the filtered voltage; converting an integrated analog voltage into a digital voltage to sample the digital voltage; applying a scaling constant to a sampled integrator output value and outputting a sampled switching current.
However, Engl discloses integrating [col 8, lines 58-59] the filtered voltage [col 8 line 65 – col 9 line 3]; converting an integrated analog voltage into a digital voltage to sample the digital voltage [col 8 lines 58-61]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Foran to include the teachings of Engl to disclose an improved method and circuit to measure the resistance of a resistive structure while the system operates uninterrupted. Foran in view of Engl does not explicitly disclose applying a scaling constant to a sampled integrator output value and outputting a sampled switching current; and compensating for a current by removing a temperature dependent direct current resistance (DCR) effect from the sampled switching current.
However, Bach discloses applying a scaling constant [fig. 6, feed forward path 624 with scaling factor K1] to a sampled integrator output [fig. 6, first integrator 614] value and outputting a sampled switching current [fig. 6, 7 and 8, col 10 lines 59 – col 11 line 9, output of temperature sensor element 710]; and compensating [Rref, para. 45] for a current by removing a temperature dependent direct current resistance (DCR) effect from the sampled switching current [para. 44]. Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filing date to modify Foran in view of Engl to include the teachings of Bach to disclose a method for optimizing the performance of an analog to digital converter within a temperature sensing circuit.
Claims 2, 3, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Foran in view of Engl further in view of Bach further in view of Ell et al. (US 20180299293 A1 and Ell hereinafter.).
Regarding claim 2, Foran in view of Engle further in view of Bach discloses all the features in regards to claim 1 as indicated above. Foran in view of Engle further in view of Bach does not explicitly disclose wherein the filter is a high pass filter (HPF).
However, Ell discloses wherein the filter is a high pass filter (HPF) [col 15, lines 3 – 5, As illustrated in FIG. 7, complementary filter 126 includes integrator 128, low-pass filter 130, high-pass filter 132,]. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Foran in view of Engle further in view of Bach to include the teachings of Ell to disclose a computer system for determining correction values in sensed vital parameters to provide reliable output.
Regarding claim 3, Foran in view of Engle further in view of Bach discloses all the features in regards to claim 1 as indicated above. Foran in view of Engle further in view of Bach does not explicitly disclose wherein the filter is a low pass filter (LPF).
However, Ell discloses wherein the filter is a low pass filter (LPF) [col 15, lines 3 – 5, As illustrated in FIG. 7, complementary filter 126 includes integrator 128, low-pass filter 130, high-pass filter 132,]. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Foran in view of Engle further in view of Bach to include the teachings of Ell to disclose a computer system for determining correction values in sensed vital parameters to provide reliable output.
Regarding claim 11, Foran in view of Engle further in view of Bach discloses all the features in regards to claim 11 as indicated above. Foran in view of Engle further in view of Bach does not explicitly disclose wherein the filtering is high-pass filtering.
However, Ell discloses wherein the filtering is high-pass filtering [col 15, lines 3 – 5, As illustrated in FIG. 7, complementary filter 126 includes integrator 128, low-pass filter 130, high-pass filter 132,]. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Foran in view of Engle further in view of Bach to include the teachings of Ell to disclose a computer system for determining correction values in sensed vital parameters to provide reliable output.
Regarding claim 12, Foran in view of Engle further in view of Bach discloses all the features in regards to claim 10 as indicated above. Foran in view of Engle further in view of Bach does not explicitly disclose wherein the filtering is low-pass filtering.
However, Ell discloses wherein the filtering is low-pass filtering [col 15, lines 3 – 5, As illustrated in FIG. 7, complementary filter 126 includes integrator 128, low-pass filter 130, high-pass filter 132,]. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Foran in view of Engle further in view of Bach to include the teachings of Ell to disclose a computer system for determining correction values in sensed vital parameters to provide reliable output.
Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Foran in view of Engl further in view of Bach further in view of Nakao et al. (US 20180299293 A1 and Nakao hereinafter.).
Regarding claim 4, Foran in view of Engle further in view of Bach discloses all the features in regards to claim 1 as indicated above. Foran in view of Engle further in view of Bach does not explicitly disclose wherein the integrator comprises an operational amplifier (OP AMP) and is configured to operate by receiving a pulse width modulation (PWM) switching signal from a controller.
However, Nakao discloses wherein the integrator comprises an operational amplifier (OP AMP) and is configured to operate by receiving a pulse width modulation (PWM) switching signal from a controller [col 12, lines 16-21, When the signal processing circuit of the controller is constructed by analog system, the output pulses are integrated by an integrator such as an operational amplifier,]. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify the teachings of Foran in view of Engle further in view of Bach to include the teachings of Nakao to disclose a system for providing instantaneous correction of physical parameters.
Regarding claim 13, Foran in view of Engle further in view of Bach discloses all the features in regards to claim 10 as indicated above. Foran in view of Engle further in view of Bach does not explicitly disclose wherein the integrating is performed using an operational amplifier (OP AMP), which is configured to operate by receiving a received pulse width modulation (PWM) switching signal.
However, Nakao discloses wherein the integrating is performed using an operational amplifier (OP AMP), which is configured to operate by receiving a received pulse width modulation (PWM) switching signal [col 12, lines 16-21, When the signal processing circuit of the controller is constructed by analog system, the output pulses are integrated by an integrator such as an operational amplifier,]. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Foran in view of Engle further in view of Bach to include the teachings of Nakao to disclose a system for providing instantaneous correction of physical parameters.
Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Foran in view of Engl further in view of Bach further in view of Okuda et al. (WO 2011021303 A1 and Okuda hereinafter.).
Regarding claim 5, Foran in view of Engle further in view of Bach discloses all the features in regards to claim 1 as indicated above. Foran in view of Engle further in view of Bach does not explicitly disclose further comprising a reset circuit configured to perform resetting such that an integral value is not accumulated when the integrator performs an integration operation.
However, Okuda discloses wherein a reset circuit configured to perform resetting such that an integral value is not accumulated when the integrator performs an integration operation [para. 64, The integrator 72 is provided with a reset circuit 74 as in the case of the first embodiment. The integrator 72 performs complete integration of the HARP current for each pixel period PX (k−1) to PX (k + 2) while resetting the integration value at the end of each pixel period. As shown in FIG. 12, the integral waveform of the HARP current becomes a constant value after a period from the start of each pixel period until the neutralization current stops flowing (continuation period of the neutralization current). That is, after the elapse of a period in which neutralization of holes accumulated in each pixel region is completed, the integrated value H (j) becomes a constant integral value corresponding to the amount of light incident on each pixel region. That is, the integral value H (j) (j = 1, 2,..., K,...) Represents the luminance of each pixel (hereinafter, H (j) is also referred to as a pixel value). The integrator 72 resets the integration value at the end of the pixel period.]. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Foran in view of Engle further in view of Bach to include the teachings of Okuda to disclose a device for data interpolation with high quality control and efficiency.
Regarding claim 14, Foran in view of Engle further in view of Bach discloses all the features in regards to claim 10 as indicated above. Foran in view of Engle further in view of Bach does not explicitly disclose further comprising performing resetting such that an integral value is not accumulated when an integration operation is performed.
However, Okuda discloses wherein performing resetting such that an integral value is not accumulated when an integration operation is performed [para. 64, The integrator 72 is provided with a reset circuit 74 as in the case of the first embodiment. The integrator 72 performs complete integration of the HARP current for each pixel period PX (k−1) to PX (k + 2) while resetting the integration value at the end of each pixel period. As shown in FIG. 12, the integral waveform of the HARP current becomes a constant value after a period from the start of each pixel period until the neutralization current stops flowing (continuation period of the neutralization current). That is, after the elapse of a period in which neutralization of holes accumulated in each pixel region is completed, the integrated value H (j) becomes a constant integral value corresponding to the amount of light incident on each pixel region. That is, the integral value H (j) (j = 1, 2,..., K,...) Represents the luminance of each pixel (hereinafter, H (j) is also referred to as a pixel value). The integrator 72 resets the integration value at the end of the pixel period.]. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Foran in view of Engle further in view of Bach to include the teachings of Okuda to disclose a device for data interpolation with high quality control and efficiency.
Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Foran in view of Engl further in view of Bach further in view of Okuda further in view of Nilsson et al. (JP 2004357281 A and Nilsson hereinafter.).
Regarding claim 6, Foran in view of Engle further in view of Bach further in view of Okuda discloses all the features in regards to claim 1 as indicated above. Foran in view of Engle further in view of Bach further in view of Okuda does not explicitly disclose wherein, during a PWM-ON sequence, the integrator is configured to perform the integration operation, and during a PWM-OFF sequence, the reset circuit is configured to perform a reset operation.
However, Nilsson discloses wherein, during a PWM-ON sequence, the integrator is configured to perform the integration operation [para. 24, Here, at the pulse start time (75), the pulse width integrator starts integrating the time (76)], and during a PWM-OFF sequence, the reset circuit is configured to perform a reset operation [para. 24, After the stop condition is reached (79), the pulse width integrator stops the integration operation and generates a pulse stop signal (80), so that the control signal for the complementary driver pair is alternated again (81).]. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Foran in view of Engle further in view of Bach further in view of Okuda to include the teachings of Nilsson to disclose a system for producing high signal quality at low sampling rates and provides better power efficiency as well as low electromagnetic interference.
Regarding claim 15, Foran in view of Engle further in view of Bach further in view of Okuda discloses all the features in regards to claim 14 as indicated above. Foran in view of Engle further in view of Bach further in view of Okuda does not explicitly disclose wherein during a PWM-ON sequence, the integration operation is performed, and during a PWM-OFF sequence, the resetting is performed.
However, Nilsson discloses wherein 16during a PWM-ON sequence, the integration operation is performed [para. 24, Here, at the pulse start time (75), the pulse width integrator starts integrating the time (76)], and during a PWM-OFF sequence, the resetting is performed [para. 24, After the stop condition is reached (79), the pulse width integrator stops the integration operation and generates a pulse stop signal (80), so that the control signal for the complementary driver pair is alternated again (81).]. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Foran in view of Engle further in view of Bach further in view of Okuda to include the teachings of Nilsson to disclose a system for producing high signal quality at low sampling rates and provides better power efficiency as well as low electromagnetic interference.
Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Foran in view of Engl further in view of Bach further in view of Okuda further in view of Chen et al. (JP 2011242619 A and Chen hereinafter.).
Regarding claim 7, Foran in view of Engle further in view of Bach further in view of Okuda discloses all the features in regards to claim 5 as indicated above. Foran in view of Engle further in view of Bach further in view of Okuda does not explicitly disclose wherein the reset circuit is configured to perform a reset operation through at least one switch opened and closed in response to a pulse width modulation (PWM) switching signal.
However, Chen discloses wherein the reset circuit is configured to perform a reset operation through at least one switch opened and closed in response to a pulse width modulation (PWM) switching signal [para. 19, the PWM controller 36 resets the latch circuit 33, and the switching element 35 is turned off]. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Foran in view of Engle further in view of Bach further in view of Okuda to include the teachings of Chen to disclose a drive circuit reduced in size and cost with improved signal quality.
Regarding claim 16, Foran in view of Engle further in view of Bach further in view of Okuda discloses all the features in regards to claim 14 as indicated above. Foran in view of Engle further in view of Bach further in view of Okuda does not explicitly disclose wherein, in the resetting, a reset operation is performed by at least one switch opened and closed in response to a pulse width modulation (PWM) switching signal.
However, Chen discloses wherein, in the resetting, a reset operation is performed by at least one switch opened and closed in response to a pulse width modulation (PWM) switching signal [para. 19, the PWM controller 36 resets the latch circuit 33, and the switching element 35 is turned off]. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Foran in view of Engle further in view of Bach further in view of Okuda to include the teachings of Chen to disclose a drive circuit reduced in size and cost with improved signal quality.
Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Foran in view of Engl further in view of Bach further in view of Motz et al. (CN 105892513 B and Motz hereinafter.).
Regarding claim 8, Foran in view of Engle further in view of Bach discloses all the features in regards to claim 1 as indicated above. Foran in view of Engle further in view of Bach does not explicitly disclose wherein the compensator is configured to perform a compensation process on a current sampled by the ADC using a software algorithm to output a current from which a stray resistance component is removed.
However, Motz discloses wherein the compensator is configured to perform a compensation process on a current sampled by the ADC using a software algorithm to output a current from which a stray resistance component is removed [para. 41, the output of the digital polynomial compensation component 310 can be received by the compensation DAC 316, compensation DAC 316 can provide compensation to the system ADC 410 reference voltage (or reference current, a reference resistor, a reference capacitor, etc.).]. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Foran in view of Engle further in view of Bach to include the teachings of  Motz to disclose a reference switching circuit with high accuracy and reliability.
Regarding claim 17, Foran in view of Engle further in view of Bach discloses all the features in regards to claim 10 as indicated above. Foran in view of Engle further in view of Bach does not explicitly disclose wherein the compensating comprises performing a compensation process on a sampled current using a software algorithm to output a current from which a stray resistance component is removed.
However, Motz discloses wherein the compensating comprises performing a compensation process on a sampled current using a software algorithm to output a current from which a stray resistance component is removed [para. 41, the output of the digital polynomial compensation component 310 can be received by the compensation DAC 316, compensation DAC 316 can provide compensation to the system ADC 410 reference voltage (or reference current, a reference resistor, a reference capacitor, etc.).]. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Foran in view of Engle further in view of Bach to include the teachings of Motz to disclose a reference switching circuit with high accuracy and reliability.
Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Foran in view of Engl further in view of Bach further in view of Rosendah et al. (TW 201633658 A and Rosendah hereinafter.) further in view of Kim et al. (US 20170194853 A1 and Kim hereinafter.).
Regarding claim 9, Foran in view of Engle further in view of Bach discloses all the features in regards to claim 1 as indicated above. Foran in view of Engle further in view of Bach does not explicitly disclose wherein the compensator comprises a software algorithm using parameters for compensating for a current variation flowing in stray inductance and stray resistance, a filtered current variation of an Rs error component and an inverter resistor-inductor (RL) circuit, and the Rs error component to remove a stray resistance component from the switching current.
However, Rosendah discloses wherein the compensator comprises a software algorithm using parameters for compensating for a current variation flowing in stray inductance and stray resistance [pg. 9, The current converter measures the injection current and the system voltage as feedback to control the amount of injection current associated with the system voltage and the current position. Any passive component or combination of (capacitor, resistor, inductor, and negative resistance) with a current transformer or a universal compensator can be implemented using software using this structure.], a filtered current variation of an Rs error component and an inverter resistor-inductor (RL) circuit, and the Rs error component to remove a stray resistance component from the switching current. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Foran in view of Engle further in view of Bach to include the teachings of Rosendah to disclose a power transmission network with improved response, stability and quality while reducing transmission of noise. Foran in view of Engle further in view of Bach further in view of Rosendah does not explicitly disclose a filtered current variation of an Rs error component and a current variation of an inverter resistor-inductor (RL) circuit, and the Rs error component to remove a stray resistance component from the switching current.
However, Kim discloses a filtered current variation of an Rs error component and a current variation of an inverter resistor-inductor (RL) circuit, and the Rs error component to remove a stray resistance component from the switching current [para. 63, calculates line-current information according to an average inductor current by low-pass filtering a sensing voltage corresponding to the inductor current, and calculates the duty of the power switch on the basis of the output error voltage and the line-current information.]. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Foran in view of Engle further in view of Bach further in view of Rosendah to include the teachings of Kim to disclose a power factor correction circuit with enhanced operational efficiency.
Regarding claim 18, Foran in view of Engle further in view of Bach discloses all the features in regards to claim 10 as indicated above. Foran in view of Engle further in view of Bach does not explicitly disclose wherein the compensating is performed by a software algorithm using parameters for compensating for a current variation flowing in stray inductance and stray resistance, a filtered current variation of an Rs error component and a current variation of an inverter resistor-inductor (RL) circuit, and the Rs error component to remove a stray resistance component from the switching current.
However, Rosendah discloses wherein the compensating is performed by a software algorithm using parameters for compensating for a current variation flowing in stray inductance and stray resistance [pg. 9, The current converter measures the injection current and the system voltage as feedback to control the amount of injection current associated with the system voltage and the current position. Any passive component or combination of (capacitor, resistor, inductor, and negative resistance) with a current transformer or a universal compensator can be implemented using software using this structure.], a filtered current variation of an Rs error component and a current variation of an inverter resistor-inductor (RL) circuit, and the Rs error component to remove a stray resistance component from the switching current. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Foran in view of Engle further in view of Bach to include the teachings of Rosendah to disclose a power transmission network with improved response, stability and quality while reducing transmission of noise. Foran in view of Engle further in view of Bach further in view of Rosendah does not explicitly disclose a filtered current variation of an Rs error component and a current variation of an inverter resistor-inductor (RL) circuit, and the Rs error component to remove a stray resistance component from the switching current.
However, Kim discloses a filtered current variation of an Rs error component and a current variation of an inverter resistor-inductor (RL) circuit, and the Rs error component to remove a stray resistance component from the switching current [para. 63, calculates line-current information according to an average inductor current by low-pass filtering a sensing voltage corresponding to the inductor current, and calculates the duty of the power switch on the basis of the output error voltage and the line-current information.]. Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date to modify Foran in view of Engle further in view of Bach further in view of Rosendah to include the teachings of Kim to disclose a power factor correction circuit with enhanced operational efficiency.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection.
Applicant’s arguments with respect to claims 1 and 10 filed on 9/6/2021 have been fully considered but they are not persuasive. Applicant argues that a Kelvin pin and a Source pin acting as inputs are Novel and patently district. Examiner respectfully disagrees.	
Examiner has been unable to discern any novelty from the specifications regarding a Kelvin pin and a Source pin other than that these are generic voltage and/or current inputs for a circuit. Therefore, Foran in view of Engle further in view of Bach still reads on claims 1 and 10 and the rejection stands. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G YEAMAN whose telephone number is (571)272-5580. The examiner can normally be reached Mon - Fri 954 Schedule.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES G YEAMAN/               Examiner, Art Unit 2842                                                                                                                                                                                         

/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842